 
Exhibit 10.1


 
SECOND DEBENTURE EXTENSION AGREEMENT




This Second Debenture Extension Agreement (“Agreement”) is made and entered into
as of July 20, 2010, by and among, China Digital Media Corporation, a Nevada
corporation (“Company”) and Vision Opportunity Master Fund, Ltd., a Cayman
corporation (“Vision”).


WHEREAS, on December 8, 2008, the Company and Vision entered into a Debenture
Extension Agreement, as amended on May 7, 2009;


WHEREAS, the Debenture Extension Agreement extended the maturity date of the
original Debenture issued to Vision to June 30, 2010;


WHEREAS, the outstanding principal of the Debenture in the amount of
$1,914,250.00 (“Principal”) was not repaid on or before June 30, 2010;


WHEREAS, the Company wishes for Vision to extend the date for repayment of the
Principal until December 31, 2011 and Vision has, therefore, requested as
consideration for this second extension, (i) that the Company pay one hundred
thousand dollars ($100,000.00) in cash to Vision upon execution of this
Agreement and on or before June 30, 2011; (ii) that the Company pay Vision ten
percent (10%) of the outstanding principal of the Debenture in cash on or before
December 31, 2010; and (iii) that the conversion price of the Debenture be
reduced to $0.15.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties intending to be legally bound,
hereby agree as follows:



 
9
 
)   
 
Capitalized Terms. Capitalized terms used, but not defined, herein, shall have
the meanings ascribed to such terms in the Debenture.
 

  10 )             
Extension of Maturity Date.  Company and Vision hereby agree that the Maturity
Date of the Debenture shall be extended to December 31, 2011.




  11 )             
Reduction of Conversion Price of Debenture.  Company and Vision hereby agree
that the conversion price of the Debenture shall be reduced to $0.15.




 
12
 
 
 
)     
 
 
        
Amortizing Principal Payments. Company and Vision hereby agree that upon
execution of this Agreement AND on or before June 30, 2011, Company shall pay
Vision one hundred thousand dollars ($100,000.00) in cash.  In addition, Company
and Vision hereby agree that Company shall pay Vision, on or before December 31,
2010, in cash, an amount equal to ten percent (10%) of the then outstanding
principal amount of the Debenture.  All payments received pursuant to this
section shall reduce the outstanding principal of the Debenture upon receipt.




 
13
 
)     
        
Interest. Company and Vision hereby agree that interest on the Debenture shall
continue to accrue on the outstanding principal at an interest rate equal to ten
percent (10%) and shall continue to be payable quarterly.




  14 )             
Defaults. Failure to timely pay any interest pursuant to the terms of this
Agreement shall be considered an “Event of Default” as defined in the Debenture.




 
15
 
 
)    
  
       
Prepayments. Company shall be entitled to prepay principal at anytime before
December 31, 2011.  In the event any amount of principal is prepaid by Company
before December 31, 2011, interest payments thereafter shall be  calculated on
the then outstanding principal.
 

16
 
 
)   
  
        
Terms and Conditions of Debenture. Except as expressly set forth herein, all of
the terms and conditions to the Debenture shall continue in full force and
effect after the execution of this Agreement and shall not be in any way
changed, modified or superseded by the terms set forth herein.
 

 


 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 


IN WITNESS WHEREOF, Company and Vision have executed this Agreement as of the
date set forth above.




CHINA DIGITAL MEDIA CORPORATION




By:  ______________                                                                      


Name: ______________                                                                       


Its:  ______________                                                                      


Date:______________




VISION OPPORTUNITY MASTER FUND LTD.




By:     ______________                                                                   


Name:    ______________                                                                    


Its:   ______________     
 
Date:______________






 

